Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	Applicant's election with traverse of Group I (claims 1-18) in dated 07/05/2022 is acknowledged.  The traversal is on the ground(s) that 
“…For example, claim 1 recites, inter alia, “reducing a first operand [...] between a first stage and a second stage [...], wherein reducing the first operand includes discarding at least a portion of the first operand” while claim 19 recites, inter alia, “a second stage to reduce a first operand generated by the first stage by discarding a portion of the first operand.”
This is not found persuasive because the “first operand [of the plurality of operands} is the input of the ALU according to the claimed “executing at an arithmetic logic unit (ALU) of a processing unit a plurality of mathematical operations, using a plurality of operands, via a corresponding plurality of stages of the ALU”.  It implies that the “plurality of operands” [of claim 1] are the input of the ALU while claim 19 recites “a second stage to reduce a first operand generated by the first stage by discarding a portion of the first operand.”
The requirement is still deemed proper and is therefore made FINAL.
made FINAL.

Claim Rejections - 35 USC § 112 

2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3..	Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “reduce an output generated by the first stage by discarding a portion of the output (see Fig. 3)”, does not reasonably provide enablement for “reducing a first operand [...] between a first stage and a second stage [...], wherein reducing the first operand includes discarding at least a portion of the first operand”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to design the invention commensurate in scope with these claims. 

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 4-5, 10 and 13-14 are rejected under 35 U.S.C. 102(a)(1/2) as being clearly anticipated by Naffziger et al (US Pat. No. 5,757,686).
	As per independent claim 1, Naffziger et al teach the claimed invention.
Claim 1. A method comprising: 
in response to an instruction, executing at an arithmetic logic unit (ALU) of a processing unit a plurality of mathematical operations, using a plurality of operands (A, B & C), via a corresponding plurality of stages (multiplication (A*B) stage and addition (A*B + C) stage) of the ALU; and 
reducing a first operand (C) of the plurality of operands between a first stage (multiplication) and a second stage (addition) of the plurality of stages, wherein reducing the first operand (C) includes discarding at least a portion of the first operand (operand C is modified, e.g., see col 3, lines 2-18 and Figs. 1 & 5).
As per claims 4-5, Naffziger et al show a floating point multiply accumulate circuit. 
	Due to the similarity of claims 10 and 13-14 to claims 1 and 4-5, they are rejected under a similar rationale.
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182